109 U.S. 478 (1883)
RANDALL
v.
BALTIMORE AND OHIO RAILROAD COMPANY.
Supreme Court of United States.
Argued November 16th, 1883.
Decided December 10th, 1883.
IN ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF WEST VIRGINIA.
*482 Mr. B.D. Dovener for the plaintiff in error.
Mr. John K. Cowen for the defendant in error.
MR. JUSTICE GRAY delivered the opinion of the court. After reciting the facts as above, he said:
1. It is the settled law of this court, that when the evidence given at the trial, with all inferences that the jury could justifiably draw from it, is insufficient to support a verdict for the plaintiff, so that such a verdict, if returned, must be set aside, the court is not bound to submit the case to the jury, but may direct a verdict for the defendant. Pleasants v. Fant, 22 Wall. 116; Herbert v. Butler, 97 U.S. 319; Bowditch v. Boston, 101 U.S. 16; Griggs v. Houston, 104 U.S. 553. And it has recently been decided by the House of Lords, upon careful consideration of the previous cases in England, that it is for the judge to say whether any facts have been established by sufficient evidence, from which negligence can be reasonably and legitimately inferred; and it is for the jury to say whether from those facts when submitted to them, negligence ought to be inferred. Metropolitan Railway Co. v. Jackson, 3 App. Cas. 193.
Tried by this test, there was no sufficient evidence of any negligence on the part of the railroad company in the construction and arrangement of the switch, to warrant a verdict for the plaintiff on that ground. The testimony of the plaintiff and of his witness was too slight. A railroad yard, where trains are made up, necessarily has a great number of tracks and switches close to one another, and any one who enters the service *483 of a railroad corporation, in any work connected with the making up or moving of trains, assumes the risks of that condition of things. Although it was night, and the plaintiff had not been in this yard before, his lantern afforded the means of perceiving the arrangement of the switch and the position of the adjacent tracks. The switch was of a form in common use, and was, to say the least, quite as fit for its place and purpose as an upright switch would have been. It could have been safely and efficiently worked by standing opposite the lock, midway between the tracks, using reasonable care; and it was unnecessary, in order to work it, to stand, as the plaintiff did, at the end of the handle, next the adjacent track.
2. The general rule of law is now firmly established, that one who enters the service of another takes upon himself the ordinary risks of the negligent acts of his fellow servants in the course of the employment. This court has not hitherto had occasion to decide who are fellow servants, within the rule. In Packet Company v. McCue, 17 Wall. 508, and in Railroad Company v. Fort, 17 Wall. 553, the plaintiff maintained his action because at the time of the injury he was not acting under his contract of service with the defendant; in the one case, he had wholly ceased to be the defendant's servant; in the other, being a minor, he was performing, by direction of his superior, work outside of and disconnected with the contract which his father had made for him with the defendant. In Hough v. Railway Company, 100 U.S. 213, and in Wabash Railway Company v. McDaniels, 107 U.S. 454, the action was for the fault of the master; either in providing an unsafe engine, or in employing unfit servants.
Nor is it necessary, for the purposes of this case, to undertake to lay down a precise and exhaustive definition of the general rule in this respect, or to weigh the conflicting views which have prevailed in the courts of the several States; because persons standing in such a relation to one another as did this plaintiff and the engineman of the other train are fellow servants, according to the very great preponderance of judicial authority in this country, as well as the uniform course of decision in the House of Lords, and in the English and Irish *484 courts, as is clearly shown by the cases cited in the margin.[*] They are employed and paid by the same master. The duties of the two bring them to work at the same place at the same time, so that the negligence of the one in doing his work may injure the other in doing his work. Their separate services have an immediate common object, the moving of the trains. Neither works under the orders or control of the other. Each, by entering into his contract of service, takes the risk of the negligence of the other in performing his service; and neither can maintain an action for an injury caused by such negligence, against the corporation, their common master.
The only cases cited by the plaintiff, which have any tendency to support the opposite conclusion, are the decisions of the Supreme Court of Wisconsin in Chamberlain v. Milwaukee & Mississippi Railroad Co., 11 Wis. 248, and of the Supreme Court of Tennessee in Haynes v. East Tennessee & Georgia Railroad Co., 3 Coldw. 222, each of which wholly rejects the doctrine of the master's exemption from liability to one servant *485 for the negligence of another, and the first of which has been overruled by the later cases in the same State.
This action cannot, therefore, be maintained for the negligence of the engineman in running his engine too fast, or in not giving due notice of its approach.
3. The statute of West Virginia, on which the plaintiff relies, has no application to this case. There is no evidence that the engine which struck the plaintiff was about to cross a highway; and the main, if not the sole, object of the statute evidently was to protect travellers on the highway. O'Donnell v. Providence & Worcester Railroad Co., 6 R.I. 211; Harty v. Central Railroad Co., 42 N.Y. 468. It may perhaps include passengers on the trains, or strangers not trespassers on the line of the road. But it does not supersede the general rule of law which exempts the corporation from liability to its own servants for the fault of their fellow servants.
Judgment affirmed.
NOTES
[*]  Farwell v. Boston. & Worcester Railroad Co., 4 Met. 49; Holden v. Fitchburg Railroad Co., 129 Mass. 268; Coon v. Syracuse & Utica Railroad Co., 5 N.Y. 492; Wright v. New York Central Railroad Co., 25 N.Y. 562; Besel v. New York Central Railroad Co., 70 N.Y. 171; Slater v. Jewett, 85 N.Y. 61; McAndrews v. Burns, 10 Vroom, 117; Smith v. Oxford Iron Co., 13 Vroom, 467; Lehigh Valley Coal Co. v. Jones, 86 Penn. State, 432; Whaalan v. Mad River Railroad Co., 8 Ohio State, 249; Pittsburgh, Fort Wayne & Chicago Railway Co. v. Devinney, 17 Ohio State, 197; Slattery v. Toledo & Wabash Railway Co., 23 Indiana, 81; Smith v. Potter, 46 Mich. 258; Moseley v. Chamberlain, 18 Wis. 731; Cooper v. Milwaukee & Prairie du Chien Railway Co., 23 Wis. 668; Sullivan v. Mississippi & Missouri Railroad Co., 11 Iowa, 421; Peterson v. Whitebreast Coal Co., 50 Iowa, 673; Foster v. Minnesota Central Railroad Co., 14 Minn. 277; Ponton v. Wilmington & Weldon Railroad Co., 6 Jones, N.C. 245; Louisville Railroad Co. v. Robinson, 4 Bush, 507; Mobile & Montgomery Railroad Co. v. Smith, 59 Ala. 245; Hogan v. Central Pacific Railroad Co., 49 Cal. 128; Kielley v. Belcher Mining Co., 3 Sawyer, 500; Hutchinson v. York, Newcastle & Berwick Railway Co., 5 Exch. 343; Bartonshill Coal Co. v. Reid, 3 Macq. 266; Bartonshill Coal Co. v. McGuire, 3 Macq. 300; Wilson v. Merry, L.R. 1 H.L. Sc. 326; Morgan v. Vale of Neath Railway Co., 5 B. & S. 570, 736; S.C. L.R. 1 Q.B. 149; Tunney v. Midland Railway Co., L.R. 1 C.P. 291; Charles v. Taylor, 3 L.R.C.P.D. 492; Conway v. Belfast & Northern Counties Railway Co., Ir. R. 9 C.L., 498, and Ir. R. 11 C.L. 345.